Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Victor Lee Anderson, Appellant                        Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 12-
No. 06-12-00200-CR        v.                          0113X).    Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Victor Lee Anderson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 28, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk